Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF TESLA, INC. (initially adopted on July 17, 2003) (as amended and restated on December 16, 2009 and effective as of the closing of the corporation’s initial public offering) (as amended and restated on June 6, 2012) (as amended and restated on March 3, 2015) (as amended on June20, 2016) (as amended and restated on February1, 2017) TABLE OF CONTENTS Page ARTICLE I — CORPORATE OFFICES 1 1.1REGISTERED OFFICE 1 1.2OTHER OFFICES 1 ARTICLE II — MEETINGS OF STOCKHOLDERS 1 2.1PLACE OF MEETINGS 1 2.2ANNUAL MEETING 1 2.3SPECIAL MEETING 1 2.4ADVANCE NOTICE PROCEDURES 2 2.5NOTICE OF STOCKHOLDERS’ MEETINGS 6 2.6QUORUM 6 2.7ADJOURNED MEETING; NOTICE 6 2.8CONDUCT OF BUSINESS 6 2.9VOTING 7 2.10STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 7 2.11RECORD DATES 7 2.12PROXIES 8 2.13LIST OF STOCKHOLDERS ENTITLED TO VOTE 8 2.14INSPECTORS OF ELECTION 9 ARTICLE III — DIRECTORS 9 3.1POWERS 9 3.2NUMBER OF DIRECTORS 9 3.3ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS 9 3.4RESIGNATION AND VACANCIES 10 3.5PLACE OF MEETINGS; MEETINGS BY TELEPHONE 10 3.6REGULAR MEETINGS 11 3.7SPECIAL MEETINGS; NOTICE 11 3.8QUORUM; VOTING 11 3.9BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING 12 3.10FEES AND COMPENSATION OF DIRECTORS 12 3.11REMOVAL OF DIRECTORS 12 ARTICLE IV — COMMITTEES 12 4.1COMMITTEES OF DIRECTORS 12 4.2COMMITTEE MINUTES 13 4.3MEETINGS AND ACTION OF COMMITTEES 13 4.4SUBCOMMITTEES 13 ARTICLE V — OFFICERS 14 5.1OFFICERS 14 5.2APPOINTMENT OF OFFICERS 14 5.3SUBORDINATE OFFICERS 14 5.4REMOVAL AND RESIGNATION OF OFFICERS 14 5.5VACANCIES IN OFFICES 14 5.6REPRESENTATION OF SHARES OF OTHER CORPORATIONS 15 -i- TABLE OF CONTENTS (continued) Page 5.7AUTHORITY AND DUTIES OF OFFICERS 15 5.8THE CHAIRPERSON OF THE BOARD 15 5.9THE VICE CHAIRPERSON OF THE BOARD 15 5.10THE CHIEF EXECUTIVE OFFICER 15 5.11THE PRESIDENT 15 5.12THE VICE PRESIDENTS AND ASSISTANT VICE PRESIDENTS 16 5.13THE SECRETARY AND ASSISTANT SECRETARIES 16 5.14THE CHIEF FINANCIAL OFFICER AND ASSISTANT TREASURERS 16 ARTICLE VI — STOCK 17 6.1STOCK CERTIFICATES; PARTLY PAID SHARES 17 6.2SPECIAL DESIGNATION ON CERTIFICATES 17 6.3LOST, STOLEN OR DESTROYED CERTIFICATES 18 6.4DIVIDENDS 18 6.5TRANSFER OF STOCK 18 6.6STOCK TRANSFER AGREEMENTS 18 6.7REGISTERED STOCKHOLDERS 18 ARTICLE VII — MANNER OF GIVING NOTICE AND WAIVER 19 7.1NOTICE OF STOCKHOLDERS’ MEETINGS 19 7.2NOTICE BY ELECTRONIC TRANSMISSION 19 7.3NOTICE TO STOCKHOLDERS SHARING AN ADDRESS 20 7.4NOTICE TO PERSON WITH WHOM COMMUNICATION IS UNLAWFUL 20 7.5WAIVER OF NOTICE 20 ARTICLE VIII — INDEMNIFICATION 21 8.1Indemnification of Directors and Officers in Third Party Proceedings 21 8.2Indemnification of Directors and Officers in Actions by or in the Right of the corporation 21 8.3Successful Defense 21 8.4Indemnification of Others 22 8.5Advanced Payment of Expenses 22 8.6Limitation on Indemnification 22 8.7Determination; Claim 23 8.8Non-Exclusivity of Rights 23 8.9Insurance 23 8.10Survival 23 8.11Effect of Repeal or Modification 24 8.12Certain Definitions 24 ARTICLE IX — GENERAL MATTERS 24 9.1EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS 24 9.2FISCAL YEAR 24 9.3SEAL 24 9.4CONSTRUCTION; DEFINITIONS 25 ARTICLE X — AMENDMENTS 25 -iii- TABLE OF CONTENTS (continued) Page ARTICLE XI — EXCLUSIVE FORUM 25 -iii- AMENDED AND RESTATED BYLAWS OF TESLA, INC. ARTICLE I — CORPORATE OFFICES 1.1REGISTERED OFFICE The registered office of Tesla, Inc. shall be fixed in the corporation’s certificate of incorporation.References in these bylaws to the certificate of incorporation shall mean the certificate of incorporation of the corporation, as amended from time to time, including the terms of any certificate of designations of any series of Preferred Stock. 1.2OTHER OFFICES The corporation’s board of directors may at any time establish other offices at any place or places where the corporation is qualified to do business.
